Citation Nr: 0808879	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for the residuals of surgery 
for removal of a pericoronal flap.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to August 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2008.  

The issue relating to de novo review of service connection 
for the residuals of surgery for removal of a pericoronal 
flap is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for the residuals of surgery for 
removal of a pericoronal flap was denied by the RO in a June 
1994 rating action.  It was noted this was a congenital 
abnormality and there was no residual disability.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the June 1994 decision denying service connection 
for the residuals of surgery for removal of a pericoronal 
flap, the additional evidence, not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the final June 
1994 decision of the RO, which denied service connection for 
the residuals of surgery for removal of a pericoronal flap, 
is new and material; thus, the claim for service connection 
for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January and March 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the March 2005 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all appropriate 
notifications.  In view of the reopening of the claim, there 
can be no prejudice with regard to any of these matters.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for the residuals of surgery for removal 
of a pericoronal flap was last denied by the RO in a June 
1994 rating decision.  It was essentially held that this was 
a congenital or developmental defect and that after the 
surgery there were no disabling residuals.  The veteran did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1994 included the 
service treatment records that showed that the veteran 
underwent surgery for multiple palatal pappalomatosis and 
removal of pericoronal flap in 1961.  On examination by VA in 
May 1994, a VA dentist indicated that the veteran had no 
residuals of the surgical procedure that was described by the 
veteran.  Service connection was denied because no current 
disability was demonstrated.  

In support of his application to reopen his claim for service 
connection, the veteran has submitted a statement from a 
private physician, dated in February 2005, that included an 
opinion that the veteran had extreme oral palate damage due 
to a serious oral infection and had a resultant speech 
impediment.  The veteran gave testimony at his hearing before 
the undersigned that his speech impediment had interfered 
with his ability to maintain employment as a teacher.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds February 2005 private physician 
statement and the veteran's hearing testimony constitute new 
and material evidence such that the claim may be reopened.  
To this extent, the appeal is granted.  




ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for the 
residuals of surgery for removal of a pericoronal flap is 
granted.  


REMAND

Having found that the claim is reopened, a de novo review is 
now necessary.  The Board finds two opposing medical opinions 
in the record.  Where there is a wide diversity of medical 
opinion, an additional examination should be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

It is noted in the private opinion on file that there was 
extensive infection after the surgery which resulted in 
extreme oral palate damage.  The service medical records do 
not appear to reveal post-operative treatment for infection.  
The records of the private physician should be requested and 
he should be provided an opportunity to provide a basis for 
the opinion rendered.  Specifically, what information was 
available to conclude that a severe infection followed the 
surgery.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, with the assistance 
of the appellant as needed, attempt to 
obtain any and all treatment records of 
the private physician who entered an 
opinion in this case.  The RO/AMC should 
also afford the doctor an opportunity to 
expand his prior remarks and indicate what 
information was relied on in concluding 
that there had been a severe post-
operative infection.  If there are signs 
of the infection on examination, those 
should be pointed out.  If there is 
evidence in records available to the 
doctor that should be highlighted.  Again, 
appellant's assistance is to be requested 
as needed.  All attempts to obtain these 
records should be set out.

2.  Thereafter, and whether or not records 
are obtained, the RO/AMC should arrange 
for the veteran to undergo an examination 
of the mouth.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the veteran has current residuals of the 
oral surgery that he underwent during 
service that produce a disability, to 
include but not limited to a speech 
impairment.  It should also be indicated 
whether the surgery was for a congenital 
or developmental defect, and whether if 
so, there is superimposed disability 
pathology that would not otherwise have 
been present.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


